This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 32,002

 5 ERNESTO SOTO-TAVISON,

 6          Defendant,

 7 and

 8 DANIEL GOLDBERG, d/b/a
 9 GOODFELLAS BAIL BONDS,

10          Surety-Appellant.


11 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
12 Mark Terrence Sanchez, District Judge


13 Gary K. King, Attorney General
14 Jacqueline R. Medina, Assistant Attorney General
15 Albuquerque, NM

16 for Appellee

17 Bennett J. Baur, Acting Chief Public Defender
18 Larry K. Bishop, Assistant Public Defender
19 Hobbs, NM
 1 for Defendant

 2 Daniel Goldberg
 3 Farmington, NM

 4 Pro Se Surety-Appellant


 5                             MEMORANDUM OPINION

 6 KENNEDY, Chief Judge.

 7   {1}   Daniel Goldberg, d/b/a Goodfellas Bail Bonds (Surety) appeals pro se from the

 8 district court’s amended judgment of default of conditions on bond, claiming that the

 9 district court abused its discretion in requiring Surety to pay $2,000 of a $3,000 bond

10 when Defendant did not appear at the scheduled arraignment. We issued a notice of

11 proposed summary disposition proposing to reverse in light of the clear language set

12 forth in NMSA 1978, Section 31-3-2(F) (1993). Surety filed a timely memorandum

13 in support of our proposed disposition, and the State filed a notice indicating that it

14 will not file a response in opposition.

15   {2}   Therefore, for the reasons set forth in our notice of proposed summary

16 disposition, we reverse the district court’s order.

17   {3}   IT IS SO ORDERED.



18                                           ____________________________________

                                               2
1                               RODERICK T. KENNEDY, Chief Judge


2 WE CONCUR:



3 _________________________________
4 MICHAEL D. BUSTAMANTE, Judge



5 _________________________________
6 JONATHAN B. SUTIN, Judge




                                  3